82064: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32368: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82064


Short Caption:HERMAN VS. VENETIAN CASINO RESORT LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A741603Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/16/2020 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantEva HermanLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


AppellantJames K. GoodlettLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


RespondentVenetian Casino Resort, LLCMary Dollarhide
							(DLA Piper LLP/San Diego)
						Brian S. Kaplan
							(DLA Piper LLP/New York)
						Molly Malone Rezac
							(Ogletree Deakins Nash Smoak & Stewart P.C./Reno)
						Rebecca Roberts
							(DLA Piper LLP/San Diego)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/06/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/10/2020Filing FeeFiling Fee due for Appeal. (SC)


11/10/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-41060




11/10/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-41063




11/10/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-41065




11/10/2020Filing FeeE-Payment $250.00 from Leon M. Greenberg. (SC)


11/12/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-41289




11/16/2020Settlement NoticeFiled Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel. (SC)20-41660




11/18/2020Notice/IncomingFiled Notice of Appearance Pursuant to NRAP 46(a)(2) and 46(a)(3) (Mary Dollarhide, Brian Kaplan and Rebecca Roberts as counsel for the Respondent). (SC).20-42107




11/30/2020Order/ProceduralFiled Order Directing Appellants to File Case Appeal Statement. Case Appeal Statement due: 7 days. (SC).20-43270




11/30/2020Notice of Appeal DocumentsFiled Appellant's Case Appeal Statement. (SC)20-43360




12/03/2020Docketing StatementFiled Appellants' Civil Docketing Statement. (SC)20-43915




12/19/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)20-45929




12/22/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)20-46222




12/29/2020MotionFiled Respondent Venetian Casino Resort, LLC's Motion for Withdrawal of Counsel Kevin Harlow and Removal from Service List.  (SC)20-46839




12/31/2020Transcript RequestFiled Certificate of No Transcript Request. (SC).20-47083




01/14/2021Notice/IncomingFiled Respondent's Notice of Change of Address. (SC)21-01286




03/09/2021MotionFiled Stipulation of Time to File Opening Brief and Appendix. (SC)21-06808




03/09/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief and Appendix.  Due date April 21, 2021. (SC)21-06821




04/20/2021BriefFiled Appellants' Opening Brief. (SC)21-11461




04/20/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol.1 (SC)21-11463




04/20/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol.2. (SC)21-11464




04/21/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol.3. (SC)21-11497




04/21/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol.421-11500




04/21/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol.5. (SC)21-11499




04/21/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol.6. (SC)21-11501




04/21/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol.7. (SC)21-11502




04/21/2021MotionFiled Appellants' Motion for Leave to File Portion of Appendix (Volume 8) Under Seal as per Nevada Supreme Court Rules Part VII, Rule 7. (SC)21-11503




04/30/2021Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall file, under seal, Volume VIII of appellants' appendix, received on April 23, 2021.  (SC)21-12400




04/30/2021AppendixFiled Appellant's Appendix to Opening Brief, Sealed Vol. 8. (FILED UNDER SEAL PER ORDER 4/30/21). (SC)


05/10/2021MotionFiled Stipulation for Extension of Time to File Answering Brief. (SC)21-13312




05/10/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date is June 21,2021. (SC)21-13346




06/21/2021BriefFiled Respondent's Answering Brief. (SC)21-17840




06/21/2021Notice/IncomingFiled Respondent's Notice NRAP28(f) Addendum. (SC)21-17844




06/21/2021AppendixFiled Respondent's Appendix Vol. 1 Part 1. (SC)21-17846




06/21/2021AppendixFiled Respondent's Appendix Vol. 1 Part 2. (SC)21-17847




06/21/2021AppendixFiled Respondent's Appendix Vol. 2 Part 1. (SC)21-17848




06/21/2021AppendixFiled Respondent's Appendix Vol. 2 Part 2. (SC)21-17849




06/21/2021AppendixFiled Respondent's Appendix Vol. 2 Part 3. (SC)21-17850




06/21/2021AppendixFiled Respondent's Appendix Vol. 3 Part 1. (SC)21-17851




06/21/2021AppendixFiled Respondent's Appendix Vol. 3 Part 2. (SC)21-17853




06/21/2021AppendixFiled Respondent's Appendix Vol. 3 Part 3. (SC)21-17852




07/13/2021MotionFiled Stipulation to Extend Time to File Reply Brief. (SC)21-20122




07/13/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief. Due date August 20, 2021. (SC)21-20166




08/18/2021BriefFiled Appellants' Reply Brief. (SC)21-24148




08/18/2021Case Status UpdateBriefing Completed/To Screening. (SC)


11/10/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn5[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG (SC)21-32368





Combined Case View